TDCJ Offender Details                                                                            Page 1 of2




 Offender Information Details
   Return to Search list



 SID Number:                                04554638

 TDCJ Number:                               02003867

 Name:                                      ERICKSON, BENJAMIN

 Race:                                      w
 Gender:                                    M

 DOB:                                       1974-03-01

 Maximum Sentence Date:                     2021-01-30

 Current Facility:                          GARZA EAST

 Projected Release Date:                    2021-01-30

 Parole Eligibility Date:                   2018-01-30

 OffenderVisitation Eligible:               YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                  Offender is not scheduled for release at this time.

 Scheduled Release Type:                  Will be determined when release date is scheduled.

 Scheduled Release Location:              Will be determined when release date is scheduled.



    Parole Review Information

 Offense History:
    Offense                         Sentence                                 Sentence (YY -MM-
                      Offense                       C oun t y Case No.             DD)
     Date                            Date
                I               I               I          I             I


http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=04554638                  9/30/2015